—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered July 21, 1998, which, to the extent appealed from as limited by the brief, granted the motion of defendant Mystic Transportation, Inc. (Mystic) to preclude plaintiff, pursuant to CPLR 3126 (2), from offering or relying on photographs at trial to prove negligence on the part of Mystic or from introducing evidence as to any claim for special damages against Mystic, unanimously affirmed, without costs.
Plaintiff’s numerous and unexplained failures to comply with longstanding and still outstanding discovery obligations justify the inference that her noncompliance with discovery has been willful and contumacious (see, Cano v BLF Realty Holding Corp., 243 AD2d 390; Glasburgh v Port Auth., 193 AD2d 441). Accordingly, the IAS Court properly precluded plaintiff, pursuant to CPLR 3126 (2), from introducing or from relying upon the aforementioned evidence in her case against Mystic. Concur — Sullivan, J. P., Wallach, Rubin, Saxe and Friedman, JJ.